Atkinson, J.

1. The plaintiff having shown complete title in him- • self, and the defendants relying upon a sale under a tax execution, which was void for the reason stated in the case of Leonard v. Pilkinton, 99 Ga. 738, there was no error in directing a-verdict in the plaintiff’s favor for the premises in dispute, -and for mesne profits, it appearing that the amount of 'the latter, if allowable, had been fixed by an agreement between the counsel for the parties.
2. It is unnecessary to deal with the minor questions not affecting' the real merits of the case. Judgment affirmed.
E. P. Padgett, for plaintiffs in error,
iG-. J. Holton- & Son, contra.